292 N.W.2d 758 (1980)
STATE of Minnesota, Appellant,
v.
Harlan Edwin SCHROEDER, Jr., Respondent.
No. 51115.
Supreme Court of Minnesota.
May 9, 1980.
Warren Spannaus, Atty. Gen., Thomas L. Fabel, Deputy Atty. Gen., and Norman B. Coleman, Jr., Sp. Asst. Atty. Gen., St. Paul, Jerome Schreiber, County Atty., Lake City, for appellant.
James C. Nordstrom, Wabasha, for respondent.
Considered and decided by the court en banc without oral argument.
PER CURIAM.
This is a pretrial appeal by the state, pursuant to R. 29.03, R.Crim.P., from an order of the district court suppressing evidence and dismissing the prosecution of defendant for making terroristic threats in violation of Minn.Stat. § 609.713, subd. 1 (1978). The state's brief was not filed within the time limit established by R. 29.03, subd. 2(5), R.Crim.P., on the filing of the appellant's brief. Generally, absent special circumstances, we will dismiss the appeal in such a situation. Here no such special circumstances appear which would justify exercise of our appellate jurisdiction. While we therefore do not reach the issues raised by the appeal, we note that the state is free to reissue a complaint if it has other evidence establishing that it has probable cause to prosecute.
Dismissed. Pursuant to R. 29.03, subd. 2(8), R.Crim.P., defendant is awarded attorneys fees in the amount of $400.